Title: From George Washington to David Stuart, 9 July 1792
From: Washington, George
To: Stuart, David



Dear Sir,
Philadelphia July 9th 1792.

Although I did not acknowledge the receipt of the letter you wrote to me some time ago respecting Bowl[e]s, I was not unmindful of the contents: but upon consulting some Professional Gentlemen I was informed that his being brother to the noted Bowls was not, without some overt act of his own, sufft to lay hold of him.
If nothing more happens than I am aware of at present, I shall leave this City on thursday, with Mrs Washington and the Children for Mount Vernon; and if the weather is tolerable, and ourselves and horses keep up, I shall be, I expect, at George town on Monday or tuesday of the week following.
I shall bring with me, or send on if I am likely to be delayed, the plans for the public buildings which were sent (I believe) by the Commissioners, to Mr Jefferson; but, if none more elegant

than these should appear on, or before the 16th instt the exhibition of Architecture will be a very dull one indeed. My best wishes to Mrs Stuart & the family—& I am—Dear Sir Yr Obedt & Affecte Hble Servt

G.W——n

